Citation Nr: 1510815	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-49 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral tinnitus.

2.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.

3.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.

4.  Entitlement to a rating in excess of 20 percent for left shoulder hypoesthesia.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder, and, if so, whether service connection is warranted.

7.  Entitlement to service connection for right upper extremity length dependent polyneuropathy, claimed as numbness, as secondary to service-connected lumbar spine degenerative disc disease.

8.  Entitlement to service connection for left upper extremity length dependent polyneuropathy, claimed as numbness, as secondary to service-connected lumbar spine degenerative disc disease.

9.  Entitlement to service connection for hypertension as secondary to service-connected disabilities.

10.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to October 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which increased the Veteran's rating for bilateral tinnitus to 10 percent, effective September 26, 2007.  His claims for increased rating for left knee chondromalacia patella and lumbar spine degenerative disc disease, as well as a claim for TDIU, were denied.  In addition, the claims for service connection for right and left upper extremity length dependent polyneuropathy were denied.  In December 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2009, and the Veteran filed a substantive appeal (VA Form 9, Appeal of the Board of Veterans' Appeals) in January 2010. 

The Veteran also appeals from a February 2009 rating decision in which his claims for service connection for hypertension and obstructive sleep apnea were denied.  In March 2009, the Veteran filed a NOD.  A SOC was issued in November 2009, and the Veteran filed a substantive appeal (VA Form 9, Appeal of the Board of Veterans' Appeals) in January 2010.

Finally, he appeals from a June 2009 rating decision which increased the Veteran's rating for left shoulder hypoesthesia to 20 percent, effective March 19, 2009 and denied his petition to reopen a claim for service connection for a cervical spine disorder.  In December 2009, the Veteran filed a NOD.  A SOC was issued in July 2012, and the Veteran filed a substantive appeal (VA Form 9, Appeal of the Board of Veterans' Appeals) in September 2012.

The Board notes that, in November 2009, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for migraine headaches and assigned an initial rating. As this decision represents a full grant of the benefits sought with respect to this claim for service connection for migraine headaches, the matter of service connection for migraine headaches is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

In January 2015, the Veteran testified before the undersigned at a hearing (Travel Board) at the RO.  A hearing transcript has been associated with the record.  Later that month, the Veteran submitted additional evidence in support of his claim, accompanied by a signed waiver of initial AOJ review.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

This appeal was processed using the Veterans Benefits Management System (VMBS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals a July 2013 VA Hypertension Disability Benefits Questionnaire (DBQ) report and VA treatment records dated through April 2013; such treatment records dated through June 2012 were considered in the July 2012 SOC addressing claim for an increased rating for a left shoulder disorder and a petition to reopen a claim for service connection for a cervical spine disorder.  A November 2009 SOC addressing the remaining claims on appeal considered such records dated through November 2009.  The Board notes that VA treatment records dated after November 2009 and the July 2013 VA hypertension DBQ report are not relevant to the claim for an increased rating for bilateral tinnitus or service-connected sleep apnea decided herein.  However, as the remaining claims on appeal are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand.  The remaining documents are either irrelevant to the issue on appeal or duplicative of those contained in the VBMS file.

As a final preliminary matter, the Board notes that additional evidence was added to the record after the issuance of the November 2009 and July 2012 SOCs, including various private treatment records.  The Veteran also has not waived initial AOJ consideration of this evidence.  This evidence was not relevant to the claim for an increased rating for bilateral tinnitus or service-connected sleep apnea decided herein.  In addition, as the remaining claims are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand.

During the January 2015 hearing, the Veteran testified that his service-connected migraine headaches had worsened and that he experienced foot drop.  The Board notes that a September 2013 rating decision had denied a claim for an increased rating for migraines headaches and that the Veteran did not appeal this decision.  The Board also notes that, in an unappealed November 2009 Decision Review Officer decision, the Veteran was awarded separate ratings for right and left lower extremity radiculopathy.  As such, claims for an increased rating for these disabilities are not currently before the Board and it is not clear from the current record whether the Veteran intends to file for increased ratings for these disabilities.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2014). 

In addition, the Veteran requested an audit of his dependency compensation in January 2015.  It does not appear from the review of the record that such an audit has been conducted.  Therefore, the Board also refers this issue to the AOJ for appropriate action. 

The Board's decisions as to the claims for an increased rating for bilateral tinnitus, the petition to reopen a claim for service connection for a cervical spine disorder and the claim for service connection for sleep apnea are detailed below.  The reopened claim for service connection for a cervical spine disorder, as well as the remaining claims on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate all claims decided herein have been accomplished.

2.  The Veteran is already in receipt of a 10 percent rating, the schedular maximum under Diagnostic Code 6260, for his bilateral tinnitus, and the rating schedule is adequate to evaluate the disability.

3.  In a final decision decided in August 1996, the RO denied the Veteran's claim for service connection for a cervical spine disorder.

4.  Evidence added to the record since the last final denial in August 1996 is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disorder.

5.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.321, 4.1-4.10, 4.87, 6260 (2014).  

2.  The August 1996 decision that denied the Veteran's claim of entitlement to service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).   

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

4.  Sleep apnea was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R.            §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2009 letter, sent prior to the February 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for sleep apnea on a direct and secondary basis.   This letter provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

The Board notes that the Veteran's claim for an increased schedular rating for bilateral tinnitus is decided based on law and not the facts of this case.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA's General Counsel held that the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The General Counsel reasoned that there was no reasonable possibility that such a claim could be substantiated.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

Relevant to the duty to assist, the Veteran's service treatment records, Social Security Administration (SSA) records and post-service VA and private treatment records have been obtained and considered.  Finally, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in September 2008 to determine the nature and severity of his bilateral tinnitus.  The Board finds that the examination is adequate in order to evaluate the Veteran's service-connected bilateral tinnitus as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the September 2008 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased rating and that no further examination is necessary.

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for sleep apnea; however, the Board finds that such is not necessary in the instant case.  There is no credible evidence that the Veteran had sleep apnea during service, and there is no indication that such a disorder is otherwise related to service or a service-connected disability.  The Veteran has not alleged a continuity of symptomatology related to such disease since service.  Moreover, his statements regarding in-service symptoms involving difficulties sleeping and breathing have been found to not be credible.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claim for service connection for sleep apnea. 

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the January 2015 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal, to include the matters of an increased rating for bilateral tinnitus and service connection for sleep apnea here at issue.  The Veteran provided testimony regarding his symptoms as well as the onset of his sleep apnea.  In addition, the Veteran's representative provided argument in support of the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the presiding Veterans Law Judge did not explicitly suggest the submission of any specific evidence, the hearing discussion did not reveal any existing evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.  

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of the claims.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating Claim

The Veteran generally contends that a higher rating is warranted for his service-connected bilateral tinnitus due to the severity of his symptoms.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the September 2008 rating decision on appeal, the AOJ assigned a 10 percent rating pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective September 26, 2007.  The Veteran alleges that he is entitled to a rating in excess of 10 percent.

A veteran is limited to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  The Veteran's service-connected bilateral tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher schedular disability rating for tinnitus, his claim for an initial rating in excess of 10 percent on a schedular basis must be denied.  The law, in particular the regulation governing schedular evaluation of tinnitus, is dispositive of the claim.  See Sabonis, supra.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report tinnitus symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 47.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's tinnitus symptoms have been provided by the medical personnel who examined him during the current appeal and rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's general complaints of increased symptomatology.  See Cartwright, supra (interest in the outcome of a proceeding may affect the credibility of testimony).

The Board has considered whether staged ratings under Hart are appropriate for the Veteran's service-connected bilateral tinnitus; however, the Board finds that his symptomatology has been stable throughout the appeal.  Therefore, assigning a staged rating for such disability is not warranted.

Additionally, the Board finds that at no pertinent point has bilateral tinnitus the been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the bilateral tinnitus, as the Veteran's subjective complaints, namely difficulty hearing what an individual had said without the statements being repeated, are contemplated under the diagnostic criteria.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional tinnitus impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For all the foregoing reasons, the Board finds that there is no basis for a higher rating for bilateral tinnitus, pursuant to Hart, and that the claim for an increased rating must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher rating for the disability under consideration.  See 38 U.S.C.A.§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra. 

II.  Service Connection

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In some cases, service connection may also be established under 38 C.F.R.              § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R.    § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is among the diseases listed in section 3.309(a).  However, sleep apnea is not listed among the diseases in section 3.309(a).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

B.  Petition to Reopen

The Veteran previously sought entitlement to service connection for a spine condition in March 1996.  In an August 1996 decision, the AOJ considered the Veteran's service treatment records and a May 1996 VA examination.  The service treatment reflected complaints of neck pain after lifting heavy equipment and an assessment of a muscle strain in July 1979.  A July 1995 service discharge examination found the Veteran's spine to be normal.  A May 1996 VA X-ray found the cervical spine to be unremarkable.  The AOJ denied the Veteran's claim for service connection for a cervical spine disorder reasoning that such condition was neither occurred in nor was caused by service.

Although notified of the AOJ's denial in a September 1996 letter, the Veteran did not initiate an appeal.  See 38 C.F.R. §§ 20.200.  The AOJ's August 1996 denial of this claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board further notes that it has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Specifically, the Board notes that while additional VA treatment records dated from May 1996 to March 1997 from the VA Puget Sound Healthcare System showed treatment for a cervical spine disorder, such were not associated with record until approximately July 2008.  Therefore, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection a cervical spine disorder was received prior to the expiration of the appeal period stemming from the September 1996 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).   

The evidence received since the August 1996 rating decision consists of VA outpatient and private treatment records, various VA examination reports, and various lay statements and hearing testimony from the Veteran.  In this regard, a June 2012 VA opinion indicates that the claimed cervical spine disorder was less likely as not incurred in or caused by the in-service neck condition due to the length of time between the in-service complaints and the onset of neck problems and that there was no objective evidence of a neck injury or trauma in-service that was severe enough to cause the current neck condition.  During his January 2015 hearing, the Veteran testified that his cervical spine disorder was incurred in the service.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno, supra. 

Presuming the credibility of the statements from the Veteran and pursuant to Justus, as well as the June 2012 VA opinion, the Board finds that the evidence received since the August 1996 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a cervical spine disorder.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a cervical spine disorder was previously denied as the evidence did not show a nexus between a current disability and service.  While the June 2012 VA examiner provided a negative etiology opinion, such addresses the etiology of the Veteran's cervical spine disorder and, as such, offers a more complete view of the disability.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a cervical spine disorder is reopened. 





C.  Sleep Apnea

The Veteran contends that his sleep apnea began during service as he woke up at night due to coughing.  In the alternative, he alleges that his sleep apnea was caused or aggravated by his service-connected disabilities.

The service treatment records are negative for complaints, treatments or diagnoses related to sleep apnea.  A July 1995 service discharge examination found the Veteran's lungs and chest to be normal and he denied frequent trouble sleeping or shortness of breath in an accompanying Report of Medical History (RMH).

The post-service treatment records document the complaint and treatment of sleep apnea beginning in August 2008.

In a January 2015 hearing, the Veteran testified that he had been diagnosed with sleep apnea in approximately 2009 and that there were times during service that he woke from a deep sleep due to being unable to breathe or coughing.  He did not seek treatment for such symptoms during service.

Initially, the Board finds that, as there is no evidence of sleep apnea in service or for many years after service, service connection for sleep apnea is not warranted. Again, service treatment records are completely silent with respect to any such findings.  Moreover, the Veteran expressly denied frequent trouble sleeping at discharge.  Post-service treatment records are also silent with respect to any sleep disturbances until approximately August 2008.   Thus, there is no competent lay or medical evidence of pertinent symptomatology since service.  Moreover, as the Veteran's current disorder is not a chronic disease listed at 38 C.F.R. § 3.309(a), a continuity of symptoms may not be used to establish service connection.  See Walker, supra. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disability may be related.  In this regard, the Board again that there is no competent, probative evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disability, which were diagnosed many years thereafter.  In addition, there is no competent, probative evidence or opinion of records suggests that the claimed sleep apnea was caused or aggravated by any service connected disability.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disability, as there is no probative indication that such disease is otherwise related to service.   See McLendon, supra. 

The Board notes that the Veteran and his representative have generally contended on his behalf that his sleep apnea is related to his service and/or service-connected disabilities.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's sleep apnea and any instance of his service and/or service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his current manifestations of sleep apnea and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of sleep apnea requires the interpretation of results found on physical examination and knowledge of the internal physical processes.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran and his representative are nonprobative evidence.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced sleep and breathing difficulties during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions. 

In this regard, the Veteran testified during his January 2015 hearing that he experienced breathing and sleep difficulties during service.  Specifically, he testified that he had woken up from a deep sleep on several occasions due to coughing or being unable to breathe.  However, in his July 1995 RMH, the Veteran denied frequent trouble sleeping or shortness of breath.  He reported also general back problems and denied having any illness or injury other than those already noted herein.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current sleep apnea symptoms involving difficulties sleeping and breathing, began during service are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A rating in excess of 10 percent for bilateral tinnitus is denied.

New and material evidence having been received, the claim for service connection for a cervical spine disorder, is reopened; the appeal is granted to this extent only.

Service connection for sleep apnea is denied.


REMAND

With respect to the issues remaining on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's remaining claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the Veteran was last afforded a VA orthopedic examination in September 2008 in order to determine the current nature and severity of his left knee chondromalacia patella, lumbar spine degenerative disc disease and left shoulder hypoesthesia.  During his January 2015 hearing, the Veteran testified that his disabilities had worsened.  Specifically, he testified that his shoulder muscle tone and strength had worsened as he was no longer able to do pushups and that his range of motion was further reduced.  He also testified that his left knee was weak, unstable and swollen and that he now experienced near daily bowel and bladder incontinence as a result of his lumbar spine disorder.  The Board notes that such symptoms were not found on the last examination.  In light of the Veteran's statements, the time period since the September 2008 evaluation, and, hence, the possibility of worsening of his disabilities, the Veteran should be afforded new VA examinations to determine the current nature and severity of his service-connected left knee chondromalacia patella, lumbar spine degenerative disc disease and left shoulder hypoesthesia.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Moreover, while on remand, the Veteran should be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  The Board notes that the Veteran submitted a VA Form 21-8940 in April 2008 and that, during the January 2015 hearing, he testified that he had been working as a part-time seasonal employee for the Internal Revenue Service.  It is unclear from the current record whether the Veteran has maintained gainful employment during the appellate period.  If such evidence reveals that the Veteran has not maintained gainful employment, the AOJ should consider whether additional development, including a new VA examination or opinion, is required to adjudicate the claim.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   For below noted reasons, the Board finds that VA examinations are necessary in order to determine the nature and etiology of the Veteran's claimed cervical spine disorder, right and left upper extremity numbness and hypertension.

With regards to the Veteran's claimed cervical spine disorder, he has alleged that his current disability is the result the manual labor and repeated heavy lifting that he performed during service.  Service treatment records documents complaints of neck pain after heavy lifting and an assessment of a muscle strain in July 1979.  Post-service treatment records document the complaint and treatment of a variety of cervical spine disabilities, including a September 1996 VA treatment note which reflects an impression of a cervical strain.  A June 2012 VA examiner opined that it was less likely as not that the Veteran's cervical spine degenerative disc disease was incurred in or caused by service due to the length of time between the in-service complaints and the post-service onset of neck problems as documented in the medical record.  The examiner further reasoned that there was no objective evidence of an in-service neck injury or trauma severe enough to cause the current neck condition.  However, this opinion did not discuss the Veteran's lay assertions that his current cervical spine disorder began in service and continued since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  Therefore, in light of this deficiency, a remand is necessary in order to obtain an addendum opinion as to the etiology of the claimed cervical spine disorder.

With regards to the claimed right and left upper extremity numbness, the Veteran alleges that he experiences numbness in his extremities as a result of his spine disability.  Post-service treatment records include findings of left ulnar and right median nerve neuropathy.  A September 2008 VA examiner diagnosed length dependent polyneuropathy and opined that it was less likely than not that this condition was related to the Veteran's service-connected low back condition.  However, no explanation or rationale was provided as to this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, it is unclear from the text of the September 2008 examination report which extremity or extremities were diagnosed with such condition.  Therefore, in light of these deficiencies, a remand is necessary in order to obtain an addendum opinion as to the etiology of the claimed upper and lower extremity numbness.

With regards to the claimed hypertension, the Veteran alleges that such disability was caused or aggravated by his service-connected disabilities as he was no longer able to exercise, resulting in weight gain and the onset of hypertension.  A July 2013 VA examiner opined that the Veteran's hypertension was not caused by, aggravated by or the result of service-connected headaches as a review of the medical literature reveals no such relationship.  However, the examiner did not address the relationship, if any, between the Veteran's hypertension and his other service-connected disabilities.  Therefore, in light of this deficiency, a remand is necessary in order to obtain an addendum opinion that addresses all of the Veteran's contentions.

While on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disabilities and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeals.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. 




Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file updated employment and financial information for the appellate period.

2.  Obtain all treatment records from the Jacksonville VA Outpatient Clinic dated from April 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Request that the Veteran identify any non-VA healthcare provider who treated him for his claimed disabilities and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left knee chondromalacia patella.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should conduct range of motion testing of the left knee (expressed in degrees).  For the left knee, the examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether the left knee joint was ankylosed. 

The examiner should indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also indicate whether there is dislocated or removed semilunar cartilage or episodes of locking and/or effusion in the left knee.

The examiner should describe the functional effects of the Veteran's left knee chondromalacia patella on his ability to perform the activities of daily living.

All opinions expressed should be accompanied by supporting rationale.

5.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his lumbar spine degenerative disc disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine degenerative disc disease.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected lumbar degenerative disc disease is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment. The examiner should specifically indicate whether the Veteran has bowel and/or bladder impairment as a result of his lumbar spine degenerative disc disease.

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner should describe the functional effects of the Veteran's lumbar spine degenerative disc disease on his ability to perform the activities of daily living.

All opinions expressed should be accompanied by supporting rationale.

6.  After completing the foregoing, and the receipt of any outstanding records, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his left shoulder hypoesthesia.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should conduct range of motion testing of the left shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should specifically report whether limitation of motion of the arm is at shoulder level, midway between his side and shoulder, or to 25 degrees from his side.  The examiner should report whether the Veteran has unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side, intermediate ankylosis of scapulohumeral articulation between favorable and unfavorable, or favorable ankylosis of scapulohumeral articulation with abduction to 60 degrees with the ability to reach his mouth and head.  The examiner should report whether the Veteran has other impairment of the humerus, including a loss of the head, nonunion, fibrous union, recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements, infrequent episodes and guarding of movement only at shoulder level, or mal-union with marked or moderate deformity.  The examiner should report whether the Veteran has dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, nonunion of the clavicle or scapula without loose movement, or mal-union of the clavicle or scapula. 

In addition, the examiner should indicate whether the Veteran's left shoulder disability results in neurological impairment and, if so, the nerve affected and the degree of severity.

The examiner should describe the functional effects of the Veteran's left shoulder hypoesthesia on his ability to perform the activities of daily living.

All opinions expressed should be accompanied by supporting rationale.

7.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the June 2012 VA examiner for an addendum opinion as to the etiology of the claimed cervical spine disorder.  If the examiner who drafted the June 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Identify all diagnoses related to the Veteran's claimed cervical spine disorder.  The examiner should identify all such disorders that have been present at any time since September 2007. 

b) Is it at least as likely as not (50 percent or greater probability) that each such diagnosed cervical spine disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his performance of manual labor and repeated heavy lifting?  The examiner should specifically discuss the September 1979 assessment of a muscle strain.

 c) If arthritis is diagnosed, did it manifest to a compensable degree within one year of service discharge (i.e., October 1996)?  If so, what were the manifestations?

The examiner should specifically consider the Veteran's lay statements regarding his in-service injuries and the continuity of symptomatology.  

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

8.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the September 2012 VA examiner for an addendum opinion as to the etiology of the claimed right and left upper extremity numbness.  If the examiner who drafted the September 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  The examiner should identify all current right and/or left upper extremity nerve disabilities.

b)  For each diagnosed disability, is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed disability was caused OR aggravated by his service-connected lumbar spine degenerative disc disease?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

9.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the July 2013 VA examiner for an addendum opinion as to the etiology of the claimed hypertension.  If the examiner who drafted the July 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following question:

For the diagnosed hypertension, is it at least as likely as not (50 percent or greater probability) that it was caused OR aggravated by his service-connected left knee chondromalacia patella, lumbar spine degenerative disc disease, left shoulder hypoesthesia, right lower extremity radiculopathy, left lower extremity radiculopathy, fracture of the proximal aspect of the middle phalanx, right ankle fracture, seasonal allergic rhinitis and/or a chronic skin disorder?

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

10.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


